VAN DUS.EN, Circuit Judge
(dissenting in part).
I dissent and would dismiss the Amended Complaint, since I disagree with that portion of the majority opinion beginning with the last full paragraph on page 6 and ending on the third line of page 10.
All the notices required to be posted and sent to state officials were posted and sent on or before February 17. The only possible non-compliance with the wording of 49 U.S.C. § 13a(l) was the filing of the Notice with the Commission before 11 A.M. on February 18. On the three prior occasions when the Commission conducted an investigation and hearings on the Railroad’s application to discontinue two trains (one eastbound and one westbound) between St. Louis and New York (1964, 1965-1966, and 1968), the notices were filed with the Commission, posted, and served on .the state authorities in admitted compliance with the 30-day requirement. This record demonstrates that the purposes sought to be achieved by the language of Congress in requiring the notices have been fully secured and there is no suggestion that any person has been deprived of an opportunity to express his, her, or its views on the proposed discontinuance of these trains.
In view of the extensive consideration given to the discontinuance of these St. Louis-New York trains,1 the many hearings held in the proceeding involved in this case, and the fact that thirty 24-hour periods elapsed between the time of filing the challenged notice with the Commission and the proposed discontinuance, I believe that the July 11, 1969, orders and ruling (334 I.C.C. 638, 642) that the notice filed with the Commission prior to 11 A.M. on February 18, 1969, complied with 49 U.S.C. § 13a(l) should not be set aside, enjoined or annulled on this record.2 Cf. State of Montana v. United States, 202 F.Supp. 660, 662 (D.Mont.1962).

. In addition to the proceedings involving the proposed discontinuance of trains 3 and 4 from 1964-1967, the Commission has investigated and held hearings concerning the proposed discontinuance of these identical trains (Nos. 3 and 30) at Finance Docket No. 25,074 (initial filing in April 1968), resulting in the decision denying discontinuance for a four-month period at 333 I.C.C. 736.